This case is before us on petition for certiorari to review an order denying motion to strike certain parts of an answer to a petition of Intervenors in which petition Intervenors sought an order of court requiring the Sheriff of Hardee County, Florida, to turn over to a Court Receiver certain goods, merchandise and money which the petition alleged were in the hands of the Sheriff and which, it was alleged, he had failed to turn over to the Receiver in response to an order of the court theretofore entered.
We are also asked to review an order dismissing the petition of the Intervenors. The latter order is a final decree which may not be reviewed on certiorari under Rule 34.
The allegations of the Sheriff's answer which were *Page 528 
sought to be stricken constituted, if true, a good defense to the allegations of the petition and, therefore, there was no error in denying motion to strike.
Certiorari is denied.
So ordered.
BROWN, C. J., WHITFIELD, BUFORD and ADAMS, J. J., concur.